Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 3/31/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing herein the inner member includes a restriction piece that abuts against the edge portion of the attachment hole when the inner member is obliquely fitted into the attachment hole of the panel, wherein the seal portion includes: a support portion that extends away from the base portion in a mounting direction of the inner member into the attachment hole; an extension portion extending away from the support portion in a radial direction that is perpendicular to the mounting direction; and a lip portion protruding away from the extension portion in the mounting direction, wherein the support portion includes: a thin portion formed at a substantially middle position of the whole length of the support portion in the mounting direction; and tapered portions formed in a tapered shape inclined outward in the radial direction from the thin portion, and U.S. Patent Application No.: 16/525,223 Attorney Ref. No.: 6006-0483 Page 3 wherein a thickness of the support portion increases, in the radial direction, from the thin portion towards the base portion and the extension portion which are positioned at both ends of the support portion.  None of the reference art of record discloses or renders obvious such a combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847